Citation Nr: 0421213	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  99-11 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE


Entitlement to an effective date earlier than June 11, 1996, 
for the award of service connection and 100 percent rating 
for arteriosclerotic heart disease (ASHD) with hypertension.


REPRESENTATION

Appellant represented by:	Glenn R. Bergmann, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1966 to June 1968.  This matter comes before the Board 
of Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  In December 
2003, the Court endorsed the joint motion of the parties, 
vacated the October 2002 Board decision that denied an 
effective date earlier than June 11, 1996 for the award of 
service connection and a total rating for ASHD with 
hypertension, and remanded the matter for readjudication 
consistent with the Joint Motion.  The case was originally 
before the Board on appeal from an August 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California, which granted service 
connection for ASHD and assigned a total (100%) rating for 
that disability, effective from June 11, 1996.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the joint motion, the parties asserted essentially that 
the Board had failed to consider the provisions of 38 C.F.R. 
§ 3.155 and the veteran's contention regarding an informal 
claim.  The parties also stipulated (see page 7 of Joint 
Motion): 

Moreover, on remand, the VA should ensure 
compliance with the duty to assist and 
notice provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 1006-
475 [(sic)], 114 Stat. 2096 (2000) (VCAA) 
as interpreted by the Court's decisions 
in Quartuccio v.  Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002) and , Huston v. 
Principi, 17 Vet.App. 195 (2003). 

The Court Order endorsing the Joint Motion is now the "law 
of the case."  Accordingly, the case is remanded for the 
following:

1.  The RO should ensure that all 
notification and assistance mandated by 
the VCAA are provided in accordance with 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; implementing 
regulations; and all interpretative Court 
decisions, specifically including those 
cited in the Joint Motion (and noted 
above).  The veteran and his attorney 
should have the opportunity to respond.  

2.  The RO should then readjudicate the 
matter of the effective date for the 
award of service connection (and a total 
rating) for ASHD, specifically 
considering the provisions of 38 C.F.R. 
§ 3.155, and addressing the Joint Motion 
contention regarding informal claims.  If 
the benefit sought remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
veteran and his attorney the opportunity 
to respond.  The case should then be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




